To vacate order quashing garnishment proceedings.
Denied June 21, 1894, with costs.
Delator filed a praecipe directing- summons to issue in a cause entitled Walter G. Hogan vs. F. G. Smith, Sons & Co. in a plea of trespass on the case upon promises. The summons issued and served on the principal defendant, contained the name of Bobert B. Howard as defendant and set forth the action to be trespass. On the same day a writ of garnishment issued to Bobert B. Howard. Both affidavit and writ set forth the commencement of suit against Smith, Sons & Oo. in an action of trespass on the case upon promises. The papers were served. The garnishee defendant answered denying indebtedness and a demand for his examination under the Statute was made. Afterwards Howard appeared specially and moved to quash. Plaintiff then obtained an order, ex parte, amending the summons, and a correpted summons was taken out and served upon Smith, Sons & Oo. The principal defendant then appeared specially and moved to set aside the order granting leave to amend and to strike from the files the original summons, which motion was granted.